—In an action to recover damages for personal injuries, the defendants Jamaica Hospital, Jamaica Medical Center Diagnostic and Treatment Center Corporation, and Jamaica Hospital Staff Housing Company, Inc., appeal from an order of the Supreme Court, Queens County (Dollard, J.), dated September 18, 2001, which denied their motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
“[T]o prove a prima facie case of negligence in a slip and fall case, a plaintiff is required to show that the defendant created *493the condition which caused the accident or that the defendant had actual or constructive notice of the condition” (Bradish v Tank Tech Corp., 216 AD2d 505, 506; see Goldman v Waldbaum, Inc., 248 AD2d 436, 437). On a motion for summary-judgment to dismiss the complaint based upon lack of notice, the defendant is required to make a prima facie showing affirmatively establishing the absence of notice as a matter of law (cf. Goldman v Waldbaum, Inc., supra). In the instant case, the appellants failed to meet their burden. Prudenti, P.J., O’Brien, McGinity and Crane, JJ., concur.